Supreme Court of the United States
                             Office of the Clerk
                     Washington, DC 20543-0001
                                                                     Scott S. Harris
                                                                     Clerk of the Court
                                                                     (202)479-3011
                                   March 2, 2015


Clerk
Court of Criminal Appeals of Texas
P.O. Box 12308
Capitol Station
Austin, TX 78711


        Re:   Garcia Glen White
              v. Texas
              No. 14-8126
              (Your No. WR-48,152-07
              )


Dear Clerk:


        The Court today entered the following order in the above-entitled case:

        The petition for a writ of certiorari is denied.




                                           Sincerely,


                                                           £.2f*
                                           Scott S. Harris, Clerk




                                                                        RECEIVED IN
                                                               COURT OF CRIMINAL APPEALS
                                                                        MAR 09 2015

                                                                    Abel Acosta, Clerk